DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (RCE) and a submission (amendment to claims), including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance on December 16, 2021.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed with RCE (amendment to the present claims) has been entered and considered.

Allowable Subject Matter
Present claims 31-61 and new claim 62 have been examined in the instant action and have been found allowable.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a process for scavenging hydrogen sulfide and/or mercaptans, comprising adding to a medium containing hydrogen sulfide/mercaptans a composition comprising a reaction product between a nitrogen-free monohydric alcohol and an aldehyde or ketone, and a reaction product between a nitrogen-free polyhydric alcohol and an aldehyde or ketone, wherein the two reaction products are selected from hemiacetals and acetals, and the aldehyde or ketone contains 1 to 10 carbon atoms, and wherein the monohydric alcohol comprises 1 to 15 carbon atoms whereas the polyhydric alcohol contains 2 to 20 carbon atoms and 2 to 6 hydroxyl groups.
The closest prior art is Wagner (US 4,219,508 to Wagner, issued August 26, 1980).  
Wagner discloses a process for the preparation of a mixture of various low molecular weight hydroxyl-aldehydes, hydroxyl-ketones and polyhydric alcohols by the condensation of formaldehyde wherein unpurified synthesis gases obtained from large scale industrial production of formaldehyde can be used directly as the source of formaldehyde (abstract; col. 3, line 54 to col. 4, line 63).  The composition can comprise acetals and hemiacetals that are the reaction products of alcohols, aldehydes and ketones, wherein the alcohols can be polyhydric, such as glycol, and sugar alcohols, wherein the aldehyde is formaldehyde (col. 12, line 38 to col. 13, line 13; col. 14, lines 53-63; col. 15, line 56 to col. 16, line 63; col. 18, line 21 to col. 19, line 44; col. 23, line 51 to col. 24, line 44).  The reaction product can be an acetal/hemiacetal formed from a monohydric alcohol, such as methanol (nitrogen-free), with formaldehyde (col. 16, line 39-63; col. 23, line 51 to col. 24, line 26), wherein the composition can further contain a glucose or fructose reacted with formaldehyde used as a co-catalyst (col. 12, line 65 to col. 13, line 13).
However, Wagner does not teach or suggest a process of scavenging hydrogen sulfide/mercaptans that comprises adding to a medium containing hydrogen sulfide/mercaptans a composition containing the combination of a nitrogen-free monohydric alcohol and an aldehyde/ketone with a reaction product between a nitrogen-free polyhydric alcohol and an aldehyde/ketone, particularly, having the carbon number properties recited in present independent claims 31-33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI, can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/

 Primary Examiner, Art Unit 1768

December 18, 2021